DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Examiner acknowledges that the instant application is a national stage entry of international application PCT/US2017/024227, filed 27 Mar 17.  However, the file wrapper does not currently include a certified copy of that international application.
Information Disclosure Statement
The two IDS’s filed on 15 Oct 19 have each been considered by the Examiner, however, they appear to be duplicates of one another as the references listed on each are identical.
Drawings
The drawings are objected to because they each include “WO 2018/182564” in their top left corners and they each include “PCT/US2017/024227” in their top right corner, which should not be present for the instant application (which is the national stage entry for that international application identified by those application numbers).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  These claims are dependent upon independent Claims 1 and 11, respectively, which already include a step of actuating the motor to open and close the door responsive to an operation of the drone, but then these dependent claims bring in a limitation that states that there is now a step of actuating the motor to open the door responsive to a determination that the drone is within a predetermined distance of the pod.  As such, it becomes indefinite as to whether this new limitation (in Claims 2 and 12) is a separate response than the one from the earlier limitation (in Claims 1 and 11).  In other words, is this a new response or is this the same response but just defining the operation of the drone as being within a predetermined distance of the pod?  Because it is not clear as to whether this is a new response or whether this is just further defining the operation from the original response, these limitations render these claims indefinite.  For purposes of compact prosecution, Examiner is interpreting this limitation in Claims 2 and 12 to instead read “wherein the operation is that the drone is determined to be within a predetermined distance of the pod”.  Appropriate corrections are required.
Claims 4 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Claim 4 states “detect a presence of the drone within the pod based on data from the docking station sensor and to actuate the motor to close the door”; however, because the portion “and to actuate the motor to close the door” is not specifically “based on the data from the docking station sensor indicating the presence of the drone within the pod”, it is indefinite as to whether the actuation of the motor to close the door is actually in response to the data or if it may be responsive to something else (or if it just always does it).  Claim 14 states “determining that the drone is within the pod based on data from the docking station sensor; and actuating the motor to close the door responsive to the determination that the drone is within the pod”, which at least indicates that the actuating of the motor to close the door is responsive to determining that the drone is within the pod; however, it is not specifically responsive to the determination that the drone is within the pod because of the data from the docking station sensor indicating the presence of the drone within the pod.  So Claim 14 is also indefinite because it’s not clear if the actuation of the motor to close the door is actually in response to the data or if it may be responsive to something else that may also indicate that the drone is within the pod.  For purposes of compact prosecution, Examiner is interpreting this phrase from Claim 4 to instead read “detect a presence of the drone within the pod based on data from the docking station sensor and to actuate the motor to close the door based on the data from the docking station sensor indicating the presence of the drone within the pod”, and Examiner is interpreting this phrase from Claim 14 to instead read “determining that the drone is within the pod based on data from the docking station sensor; and actuating the motor to close the door responsive to the data from the docking station sensor indicating the presence of the drone within the pod”.  Appropriate corrections are required.
Claims 7-8 and 16-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Each of these claims bring in one or both of a “door-open sensor” and/or “a door-closed sensor”, and in some of these claims the “door-open sensor” is described as being located “at a start of travel position of the door”, and in some of these claims the “door-closed sensor” is described as being located “at an end of travel position of the door”.  However, when a door is being opened it’s starting position is closed, and when a door is being closed it’s ending position is closed, so it appears that these sensors may be describing the same sensor based on the required location and the fact that it’s configured to do the same thing.  As such, these claims are indefinite for not being clear as to whether these are the same sensor or different sensors, and if they are the same sensor, then they should not be called two different names (each unique element should have its own name).  For purposes of compact prosecution, under Broadest Reasonable Interpretation (BRI), Examiner is interpreting these as though they may be the same sensor or they may be different sensors.  Appropriate corrections are required.
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Each of these claims bring in either one or more GPS sensors or else a drone proximity sensor, and in at least Claim 9 it is required for the GPS sensor to be “communicatively coupled to the computer and the computer further programmed to use data from the GPS sensor to determine a distance between the drone and the pod”, and in at least Claim 19 the method requires “determining a distance between the pod and the drone based on data from the GPS sensors”.  While under normal circumstances GPS sensors are more widely considered “positioning sensors” rather than “proximity sensors”, since in these claims the one or more GPS sensors are clearly being utilized in conjunction with the data that is coming from them to determine a distance between the pod and the drone, this combination of the one or more GPS sensors in combination with the data that is coming from them are also describing the exact functionality of what is more widely considered as being done by “proximity sensors”.  As such, these claims are indefinite for not being clear as to whether the one or more GPS sensors in combination with the data that is coming from them are the same as the also claimed proximity sensor, and if they are the same, then they should not be called different names (each unique element should have its own name).  For purposes of compact prosecution, under Broadest Reasonable Interpretation (BRI), Examiner is interpreting these as though the one or more GPS sensors in conjunction with the data coming from them (per Claims 9 and 19) may be the same as the proximity sensor (per Claims 10 and 20) or they may be different.  Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fisher et al. (US 2017/0021942, published 26 Jan 17), herein “Fisher”.
Regarding Claims 1 and 11 (both Independent), Fisher discloses:
a drone pod (e.g. UAV pod 1000), comprising: (per Claim 1) / a method of deploying and recovering (“that allows for advantageous orientation for take-off and landing of a UAV”, Paragraph 17) a drone (e.g. UAV 1200), the method comprising the steps of: (per Claim 11)
providing a drone (e.g. UAV 1200); and (per Claim 11)
providing a drone pod (e.g. UAV pod 1000) including: (per Claim 11)
a pod shell including: (per Claim 1) / a pod shell with (per Claim 11) (e.g. see interior volume 1100 enclosed by various surfaces comprising the pod shell as per Figs. 10-13)
a base (“the UAV 1200 and landing surface 1102 are translated down into the interior volume 1100 for protective storage”, Paragraph 34; also see landing surface 104 per Fig. 1), (per Claim 1)
a top including an opening sized to receive a drone, and (per Claim 1) / a top including an opening sized to receive the drone, (per Claim 11) (“top opening 1104 of the interior volume 1100 for receipt (or launch) of a UAV 1200”, Paragraph 34)
a wall connecting the base and the top; (per Claim 1) (“side walls 1204 of the UAV pod 1000 (see FIG. 13)”, Paragraph 34)
a door disposed in the opening; (per Claim 1) / a door disposed in the opening, and (per Claim 11) (e.g. top cover 1002)
a battery; (per Claim 1) (e.g. UAV pod battery 118 per Paragraph 23; “solar panels may charge at least one of a UAV pod battery and a VTOL UAV battery”, Paragraph 6)
a motor electrically connected to the battery and drivingly connected to the door; and (per Claim 1) / a motor drivingly connected to the door; and (per Claim 11) (e.g. “A UAV pod battery 118 may be enclosed in the UAV pod for recharging the UAV 102 and for providing power to the UAV pod 108 such as for use by the processor 114 and cover motor (not shown)”, Paragraph 23, “a UAV pod cover is included that is operable to open and close”, Paragraph 39, “wherein the top cover laterally translates across a top opening of the UAV pod when transitioning from the closed position to the open position”, Claim 12)
a computer programmed to actuate the motor to open and close the door responsive to an operation of the drone (per Claim 1) / actuating the motor to open and close the door responsive to an operation of the drone (per Claim 11) (“the two-part hinged cover may be positioned closed after the VTOL UAV is launched and returned to the open position before the VTOL UAV lands…the UAV pod processor may be configured to launch the UAV autonomously and without concurrent human intervention”, Paragraph 6, “A method of unmanned aerial vehicle (UAV) pod control includes rotating a UAV pod protective cover from a closed position to an open position, rotating a landing surface from storage position to a launch position and transmitting a launch command from a UAV pod transmitter to a UAV transceiver to launch the UAV autonomously and without concurrent active human intervention in response to a pre-programmed condition”, Paragraph 8, “A method of unmanned aerial vehicle (UAV) launch and control is also described that includes transmitting one of a plurality of missions to a two-rotor UAV seated in a UAV pod, launching the two-rotor UAV out of the UAV pod, monitoring a trajectory of the two-rotor UAV using a UAV pod transceiver in communication with a UAV pod processor, the UAV pod processor coupled to the UAV pod, and monitoring a battery status of the two-rotor UAV during flight. The method may also include providing re-routing instructions to the two-rotor UAV from the UAV pod and the re-routing instructions may include UAV instructions to return to the UAV pod for landing…the method may include…closing a UAV pod protective cover over the two-rotor UAV…opening the protective cover”, Paragraph 40).
Regarding Claims 3 and 13, Fisher discloses the drone pod of Claim 1 and the method of Claim 11, respectively, and Fisher further discloses:
further comprising (per Claim 3) / further comprising the steps of: (per Claim 13)
providing a battery within the pod; (per Claim 13) (e.g. UAV pod battery 118 per Paragraph 23; “solar panels may charge at least one of a UAV pod battery and a VTOL UAV battery”, Paragraph 6)
a battery charger electrically connected to the battery. (per Claim 3) / providing an inductive battery charger electrically connected to the battery; and (per Claim 13) (solar panels are a form of inductive charging; additionally: “to enable inductive charging (i.e., wireless charging) of the UAV's batteries”, Paragraph 33)
charging a drone battery wirelessly in the pod when the drone is within the pod (per Claim 13) (solar panel inductive charging is a form of wireless charging).
Regarding Claims 5 and 15, Fisher discloses the drone pod of Claim 1 and the method of Claim 11, respectively, and Fisher further discloses:
further comprising (per Claim 5) / further comprising the steps of: (per Claim 15)
a wireless transceiver. (per Claim 5) / providing a wireless transceiver (per Claim 15) (“geographic survey data is downloaded to the UAV pod memory (block 422) such as by a wireless or wired transfer of the mission data to the UAV pod memory”, Paragraph 29)
allowing communication between the pod and the drone; and communicating data over the wireless transceiver (per Claim 15) (“the UAV selectively enclosed in the UAV pod for protection against the external environment when not in use, recharging and/or transferring data”, Paragraph 19, “geographic survey data is downloaded to the UAV pod memory (block 422) such as by a wireless or wired transfer of the mission data to the UAV pod memory”, Paragraph 29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6-7, 9-10, 12, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable/obvious over Fisher in view of Lussier et al. (WO 2016/059555, published 21 Apr 16), herein “Lussier”.
Regarding Claims 2 and 12, Fisher discloses the drone pod of Claim 1 and the method of Claim 11, respectively, and Fisher remains silent regarding, but Lussier renders obvious:
further comprising the computer further programmed to (per Claim 2) / further comprising the step of (per Claim 12)
actuate/-ing the motor to open the door responsive to a determination that the drone is within a predetermined distance (e.g. height above) of the pod (“The tower or trailer can have a retractable "sun roof" type feature that can enable an opening to be made for VTOL takeoff/landing operations. Otherwise, the roof of the tower or trailer can be closed to prevent rain, snow, or dust from entering the system”, Paragraph 34, “Upon arriving at the launcher, the system can have rotated the carousel, for example, depending on hangar configuration, such that an empty hangar can be positioned at the top, ready to receive the returning VTOL UAV. The VTOL UAV can autonomously approach and land precisely in the center of the open VH with enough +/- tolerance accuracy such that it need not strike the walls of the VH and land safely within its walls before shutting down the rotors”, Paragraph 63, “UAV system 100 can include a UAV recovery feature. For example, the VHs 1 10 can facilitate the recovery of UAVs at the end of a flight. UAVs 1 18 can be vectored by known methods, e.g., GPS, to a latitude, longitude and altitude that can correspond to the center of VH 1 10 such that when the UAV arrives and hovers directly above a VH 1 10, it can then descend vertically into the VH 1 10, landing with some precision so that it can avoid touching the outer walls of the VH 1 10”, Paragraph 39, “When VTOL1 returns to the trailer, it can hover precisely over the VH deploy/retrieve position at 40' altitude, for example, and stabilize”, Paragraph 83).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the drone pod/method of Fisher so that the pod cover will open when the drone is proximate to the pod at the end of its mission, as is rendered obvious by Lussier, in order to minimize the time the drone must hover and wait for the pod to open, thus reducing its exposure to the elements and its energy expenditure.
Regarding Claim 6, Fisher discloses the drone pod of Claim 1, and Fisher remains silent regarding, but Lussier teaches: further comprising a selectively actuatable door lock communicatively coupled to the computer (“Tower 104 containing UAV system 100 can be erected in an area to provide a security monitoring capability on a relatively long-term or even permanent basis, for example. Tower 104 can include security features, for example, a lockable hatch 106 to provide secure access to platform 108”, Paragraph 34, “UAV system 100 can include a command and control computer processor system that can perform a variety of controller functions, including power management, communications, launcher control, and system control, to name a few non-limiting examples. The command and control system can include known computer processors and other data processing and communications devices that are suitable for performing the above mentioned functions”, Paragraph 41).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the drone pod/method of Fisher so that the pod cover is selectively locked into its position (such as locked in closed position), as taught by Lussier, in order to minimize the likelihood of the drone being stolen from its storage location.
Regarding Claims 7 and 17, Fisher discloses the drone pod of Claim 1, and the method of Claim 11, respectively, and Fisher remains silent regarding, but Lussier renders obvious:
further comprising (per Claim 7) / further comprising the steps of: (per Claim 17)
a door-open sensor located at a start of travel position of the door and communicatively coupled to the computer (per Claim 7) / providing a door-open sensor located at a start of travel position of the door; determining that the door is open based on data from the door-open sensor; (per Claim 17) (“Roof door is retracted exposing VH1 (top unit), door open sensor is activated telling system door is fully open and clear for VTOL takeoff”, Paragraph 76; note that while the door open sensor of Lussier does not specifically state that the sensor detects the door opening at a start of travel position of the door, this would be considered obvious to one of ordinary skill in the art because there are only so many finite obvious-to-try locations for locating a sensor that can detect whether the door is in a start of travel position versus an end of travel position, especially since the start of travel position when opening the door is the same position as the end of travel position when closing the door);
communicating a signal to the drone indicative of the door being open responsive to a determination that the door is open; and landing the drone inside the pod after receiving the signal indicative of the door being open (per Claim 17) (“the command and control computer system can be wired from a computer, located on tower 104, for example, to individual VHs 1 10 within the VHC launcher 102. These wired signal paths can provide individual address capability from the command and control computer system to individual VHs with individual VTOLs within them”, Paragraph 44, “the VTOL can provide an alert to the remote operator that it is proceeding back to the launcher and can do so autonomously. Upon arriving at the launcher, the system can have rotated the carousel, for example, depending on hangar configuration, such that an empty hangar can be positioned at the top, ready to receive the returning VTOL UAV. The VTOL UAV can autonomously approach and land precisely in the center of the open VH with enough +/- tolerance accuracy such that it need not strike the walls of the VH and land safely within its walls before shutting down the rotors”, Paragraph 63, “VH1 is moved from stowed position (e.g., forward of trailer) to deploy/retrieve position (e.g., aft of trailer under retractable roof)”, Paragraph 74).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the drone pod/method of Fisher so that a door-open sensor provides a signal to the drone when the door of the pod is fully open, as is rendered obvious by Lussier, in order to ensure that the drone does not attempt to land inside the pod at the end of its mission until it is clear that the roof of the pod is completely open and thus able to safely allow the drone to enter the pod, thus reducing likelihood of damage to the drone that may occur if it tried to land before the door was completely open.
Regarding Claims 9-10 and 19-20, Fisher discloses the drone pod of Claim 1 (per Claims 9-10) and the method of Claim 11 (per Claims 19-20), and Fisher remains silent regarding, but Lussier renders obvious:
further comprising (per Claims 9-10) / further comprising the steps of: (per Claims 19-20)
a GPS sensor communicatively coupled to the computer and the computer further programmed to use data from the GPS sensor to determine a distance between the drone and the pod (per Claim 9) / a drone proximity sensor communicatively coupled to the computer (per Claim 10) / providing a GPS sensor in the pod; providing a GPS sensor in the drone; determining a distance between the pod and the drone based on data from the GPS sensors (per Claim 19) / providing a drone proximity sensor; determining a distance of the drone from the pod based on data from the proximity sensor; and (per Claim 20) (“The tower or trailer can have a retractable "sun roof" type feature that can enable an opening to be made for VTOL takeoff/landing operations”, Paragraph 34, “UAV system 100 can include a UAV recovery feature. For example, the VHs 1 10 can facilitate the recovery of UAVs at the end of a flight. UAVs 1 18 can be vectored by known methods, e.g., GPS, to a latitude, longitude and altitude that can correspond to the center of VH 1 10 such that when the UAV arrives and hovers directly above a VH 1 10, it can then descend vertically into the VH 1 10, landing with some precision so that it can avoid touching the outer walls of the VH 1 10”, Paragraph 39, “UAV system 100 can include a command and control computer processor system that can perform a variety of controller functions, including power management, communications, launcher control, and system control, to name a few non-limiting examples”, Paragraph 41, “Upon arriving at the launcher, the system can have rotated the carousel, for example, depending on hangar configuration, such that an empty hangar can be positioned at the top, ready to receive the returning VTOL UAV. The VTOL UAV can autonomously approach and land precisely in the center of the open VH”, Paragraph 63, “The UAV's camera could be pointed directly downward and in the forward orientation and used in conjunction with the GPS to bring the UAV over the landing point. The GPS could be used to get the UAV in video range of the target and then the video camera and software could use object recognition to align the target with a known image to guide and hold the UAV over the landing zone”, Paragraph 84);
actuating the motor to open the door when the drone is within a predetermined distance (e.g. height above) of the pod (per Claim 20) (“The tower or trailer can have a retractable "sun roof" type feature that can enable an opening to be made for VTOL takeoff/landing operations. Otherwise, the roof of the tower or trailer can be closed to prevent rain, snow, or dust from entering the system”, Paragraph 34, “Upon arriving at the launcher, the system can have rotated the carousel, for example, depending on hangar configuration, such that an empty hangar can be positioned at the top, ready to receive the returning VTOL UAV. The VTOL UAV can autonomously approach and land precisely in the center of the open VH with enough +/- tolerance accuracy such that it need not strike the walls of the VH and land safely within its walls before shutting down the rotors”, Paragraph 63, “UAV system 100 can include a UAV recovery feature. For example, the VHs 1 10 can facilitate the recovery of UAVs at the end of a flight. UAVs 1 18 can be vectored by known methods, e.g., GPS, to a latitude, longitude and altitude that can correspond to the center of VH 1 10 such that when the UAV arrives and hovers directly above a VH 1 10, it can then descend vertically into the VH 1 10, landing with some precision so that it can avoid touching the outer walls of the VH 1 10”, Paragraph 39, “When VTOL1 returns to the trailer, it can hover precisely over the VH deploy/retrieve position at 40' altitude, for example, and stabilize”, Paragraph 83).
It would have been obvious to one of ordinary skill in the art at the time of filing to have initially modified the drone pod/method of Fisher so that one or more GPS sensors (and/or other types of proximity sensors old and well known to the art that could serve the same purpose) can be utilized to determine the distance between the pod and the drone based on data from one or more GPS sensors, as is rendered obvious by Lussier, in order to provide situational awareness of where the drone is in comparison to the pod, particularly for aiding in figuring out an appropriate time to open up the door to the pod upon the drone’s return, and it would have been further obvious to one of ordinary skill in the art at the time of filing to have further modified the drone pod/method of Fisher so that the pod cover will open when the drone is proximate to the pod at the end of its mission, as is rendered obvious by Lussier, in order to minimize the time the drone must hover and wait for the pod to open, thus reducing its exposure to the elements and its energy expenditure.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Wankewycz (WO 2017/029611, published 23 Feb 17).
Regarding Claims 4 and 14, Fisher discloses the drone pod of Claim 1 and the method of Claim 11, respectively, and Fisher remains silent regarding, but Wankewycz teaches:
further comprising (per Claim 4) / further comprising the steps of: (per Claim 14)
a docking station sensor (per Claim 4) / providing a docking station sensor (per Claim 14)
and the computer further programmed to detect a presence of the drone within the pod based on data from the docking station sensor and to actuate the motor to close the door (per Claim 4) / responsive to a presence of the drone within the pod; determining that the drone is within the pod based on data from the docking station sensor; and actuating the motor to close the door responsive to the determination that the drone is within the pod (per Claim 14) (“The UAV position detector unit 590 includes a set of weight sensors 595, which are placed below different outer parts of the UAV landing platform 592. In use, the UAV landing platform 592 acts to receive a UAV, wherein the UAV exerts its weight on parts of the landing platform 592. The weight sensors 595 act to measure the weight being exerted on the different corresponding outer parts of the landing platform 592. The different readings of the weight sensors 595 act to determine the position of the UAV, especially when the UAV is not positioned at its desired area. If the UAV position is at the desired position, it can block the closing of covers of the UAV protection storage device”, Page 75 Line 16 to Page 76 Line 2).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the drone pod/method of Fisher so that the pod utilizes a docking station sensor that when detecting a drone docked at the pod will then close the door of the pod, as taught by Wankewycz, in order to minimize the likelihood of the drone being damaged by weather elements and/or from being stolen from its storage location.
Claims 8, 16, and 18 are rejected under 35 U.S.C. 103 as being obvious over Fisher in view of Lussier and Wankewycz, further in view of Luo et al. (CN 204078077, published 7 Jan 15), herein “Luo”.
Regarding Claims 8, 16, and 18, Fisher as modified by Lussier teaches the method of Claim 11 (per Claim 16), and Fisher as modified by Lussier renders obvious the drone pod of Claim 7 (per Claim 8) and the method of Claim 17 (per Claim 18), and Fisher remains silent regarding, but Lussier and Wankewycz further render obvious:
further comprising (per Claim 8) / further comprising the steps of: (per Claims 16 and 18)
a selectively actuatable door lock communicatively coupled to the computer (per Claim 6); / providing a selectively actuatable door lock having a first condition in a locked mode and a second condition in an unlocked mode; actuating the door lock to place it in the locked mode responsive to a determination that the door is closed (per Claim 16) (“Tower 104 containing UAV system 100 can be erected in an area to provide a security monitoring capability on a relatively long-term or even permanent basis, for example. Tower 104 can include security features, for example, a lockable hatch 106 to provide secure access to platform 108”, Paragraph 34, “UAV system 100 can include a command and control computer processor system that can perform a variety of controller functions, including power management, communications, launcher control, and system control, to name a few non-limiting examples. The command and control system can include known computer processors and other data processing and communications devices that are suitable for performing the above mentioned functions”, Paragraph 41 of Lussier; also see obviousness discussion below pertaining to Luo);
providing a docking station sensor responsive to a presence of the drone within the pod; determining that the drone is within the pod based on data from the docking station sensor; actuating the motor to close the door responsive to the determination that the drone is within the pod; (per Claim 18) (“The UAV position detector unit 590 includes a set of weight sensors 595, which are placed below different outer parts of the UAV landing platform 592. In use, the UAV landing platform 592 acts to receive a UAV, wherein the UAV exerts its weight on parts of the landing platform 592. The weight sensors 595 act to measure the weight being exerted on the different corresponding outer parts of the landing platform 592. The different readings of the weight sensors 595 act to determine the position of the UAV, especially when the UAV is not positioned at its desired area. If the UAV position is at the desired position, it can block the closing of covers of the UAV protection storage device”, Page 75 Line 16 to Page 76 Line 2 of Wankewycz).
It would have been obvious to one of ordinary skill in the art at the time of filing to have initially modified the drone pod/method of Fisher so that the pod cover is selectively locked into its position (such as locked in closed position), as taught by Lussier, in order to minimize the likelihood of the drone being stolen from its storage location, and it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the drone pod/method of Fisher so that the pod utilizes a docking station sensor that when detecting a drone docked at the pod will then close the door of the pod, as taught by Wankewycz, in order to minimize the likelihood of the drone being damaged by weather elements and/or from being stolen from its storage location.
However, the combination of Fisher, Lussier, and Wankewycz remain silent as to, but Luo teaches:
providing a door-closed sensor responsive to the door in a closed position; determining that the door is closed based on data from the door-closed sensor; and (per Claim 16) / a door-closed sensor located at an end of travel position of the door and communicatively coupled to the computer (per Claim 8) / providing a door-closed sensor located at an end of travel position of the door; and determining that the door is closed based on data from the door-closed sensor (per Claim 18) (“opening and closing of the door driven by the motor 7, the driving signal of the motor provided by the electric control system of unmanned, installed at the rotating angle of motor control shaft structure on the left and right supporting frame, a sensor for detecting the door open position thereof. is suitable for multiple vehicle types and different output signal range, can adjust the aerial output signal through a gear transmission mechanism or belt transmission mechanism so as to reach the design requirement of door opening and closing angle”, Paragraph 27).
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the drone pod/method of Fisher so that the pod contained a sensor that could detect that the door to the pod was closed, as taught by Luo, in order to provide a trigger to a locking mechanism for securing the drone in the pod as already described above per the modification utilizing Lussier.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Suzuki et al. (US 2008/0296929, published 4 Dec 08), herein “Suzuki”, for also teaching one or more of the limitations of at least Claim 16
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1800hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663